LESTER, Judge,
dissenting.
I am fully aware of the mandatory requirement of KRS 134.500(4), as interpreted by Karam, supra, mandating that a copy of any action seeking to collect ad *567valorem taxes be first submitted to the State Revenue Cabinet for review, revision or amendment — or, in other words, approval. At oral argument it was developed that, absent a specific request, the state agency has consistently failed either to acknowledge receipt of such transmissions or return any notification of approval of the complaints). Accordingly, until such time as the Revenue Cabinet imposes upon itself the obligation to promptly respond to those attempting to comply with the statute, then I am unable to vote to sustain a dismissal under circumstances involved herein.